
	
		II
		110th CONGRESS
		1st Session
		S. 393
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2007
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To transfer unspent funds for grants by the Office of
		  Community Oriented Policing Services, the Office of Justice Programs, and the
		  Office on Violence Against Women to the Edward Byrne Memorial Justice
		  Assistance Grant Program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Emergency Local Law Enforcement
			 Byrne Assistance Act of 2007.
		2.FindingsCongress finds the following:
			(1)A report by the
			 Inspector General of the Department of Justice documents that the Office of
			 Justice Programs, the Office of Community Oriented Policing Services, and the
			 Office on Violence Against Women of the Department of Justice have failed to
			 close out and deobligate over $160,000,000 in expired grant funds and that
			 these funds have not been redirected to other programs or returned to the
			 Treasury.
			(2)Between fiscal
			 year 2003 and fiscal year 2006, funding for the formula grant program of the
			 Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part
			 E of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et
			 seq.) has been reduced by over 50 percent, from $900,000,000 to
			 $416,000,000.
			(3)According to the
			 Federal Bureau of Investigation Uniform Crime Reports, violent crime in the
			 United States increased 2.5 percent in 2005, and an additional 3.7 percent in
			 the first half of 2006. In the Midwest, which continues to struggle with a
			 methamphetamine epidemic, violent crime increased 5.7 percent between 2004 and
			 2005.
			3.Unspent
			 grants
			(a)In
			 generalAll amounts described in subsection (b) shall be
			 transferred for use for grants under the formula grant program of the Edward
			 Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et
			 seq.), to remain available until expended.
			(b)Amounts
			 coveredThe amounts described in this subsection are any
			 unexpended amounts for—
				(1)any covered grant
			 administered by the Office of Community Oriented Policing Services;
				(2)any covered grant
			 administered by the Office of Justice Programs; and
				(3)any covered grant
			 administered by the Office on Violence Against Women for which the grant
			 expired not less than 2 years before the date of enactment of this Act.
				(c)DefinitionIn
			 this section, the term covered grant means a grant—
				(1)that has expired
			 but has not been closed out; or
				(2)(A)that has expired and
			 been closed out; and
					(B)the remaining funds of which have not
			 been deobligated.
					
